Title: Jared Sparks to James Madison, 27 February 1828
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                 Feby. 27th 1828.
                            
                        

                        Your favor of the 7th of January came safely to hand. I trust you have before this time received the packet
                            of letters sent by Col. Storrow. Had any accident befallen them I think he would have informed me. It is probable he has
                            waited for a safe conveyance. I have written him on the subject.
                        As all Genl. Washington’s papers are put up in chests, and deposited in the safety vault of an insurance
                            office, it will hardly be in my power to procure the copies you desire till I return from Europe. They shall then be
                            immediately forwarded to you.
                        I met with no success in applying through a friend to Mr Claypoole. He declined giving a copy of the Farewell
                            Address. I intend to call on him myself, & hope with a more favorable result.
                        I beg you will accept my thanks for your hints, respecting the opinion of the early actors in the cause of
                            Independence. They will be of use to me hereafter.
                        My voyage has been delayed a few weeks longer than I expected. I shall probably sail from New York as soon as
                            the first of April. A bill has been reported to Congress by the committee of ways & means, appropriating a certain
                            sum of money for procuring copies of the papers in England, which pertain to our colonial history. The legislature of
                            Georgia applied to Congress, through the representatives of that state, to procure at the expense of government the papers
                            relating to the history of Georgia. The matter was referred to the committee of ways & means. The opinion of the
                            committee was, that Congress had no power to render such a favor to a particular state, but, considering the subject an
                            important one, they concluded to report an appropriation, to be employed in bearing the charge of a general examination of
                            the papers, and of copying immediately such as are most wanted. The bill has not yet been called up, but its friends feel
                            no doubt, that it will pass. This will be an initiatory step towards procuring copies of all the papers from England,
                            which are necessary for writing a history of this Country. With unfeigned respect & esteem

                        
                            
                                Jared Sparks
                            
                        
                    